COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-04-00227-CR
                                                                              )
                                                                              )                    Appeal from the
                                                                              )
EX PARTE:  RAUL PASILLAS                            )                
205th District Court
                                                                              )
                                                                              )             of
El Paso County, Texas
                                                                              )
                                                                              )            (TC# 20010D04566-205-I)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.2(a), which states that:
At any time before the
appellate court=s
decision, the appellate court may dismiss the appeal if the party that appealed
withdraws its notice of appeal--by filing a written withdrawal in duplicate
with the appellate clerk, who must immediately send the duplicate copy to the
trial court clerk.  An appellant
must personally sign the written withdrawal.
 
Appellant=s
counsel has filed a motion to dismiss the appeal pursuant to Tex.R.App.P. 42.2. 




Appellant=s
withdrawal of his notice of appeal states that Appellant filed a notice of
appeal complaining of the trial court=s
order denying relief on his application for writ of habeas corpus, but since he
has been deported from the United States and he no longer wishes to pursue the
appeal.  The document is signed by
Appellant and his attorney.  The
clerk of this Court has sent a copy of the document to the District Clerk of El
Paso County.  Appellant having
complied with the requirements of Rule 42.2(a), the Court has considered this
cause on Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
                                                                                  

January
13, 2005                                              
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)